In State, ex rel., v. Dillon, 42 Fla. 95, text 114, et seq.,
28 So. 2d 781, it is said:
"Sections 14 and 17, Article III, Constitution of 1885, read as follows: `Sec. 14. Any bill may originate in either House of the Legislature, and after being passed in one house, may be amended in the other.' `Sec. 17. Every bill shall be read by its title on its first reading in either House, unless one-third of the members present when such bill may be pending shall deem it expedient to dispense with this rule. Every bill shall be read by its sections on its second reading and on its final passage, unless on its second reading *Page 673 
two-thirds of the members present in the House where such bill may be pending shall deem it expedient to dispense with this rule. The vote on the final passage of every bill or joint resolution shall be taken by yeas and nays and to be entered on the journal of each House; provided, that any general revision of the entire law embodied in any bill shall not be required to be read by sections upon its final passage and its reading may be wholly dispensed with by a two-thirds vote. A majority of members present in each House shall be necessary to pass every bill or joint resolution, all bills or joint resolutions so passed shall be signed by the presiding officer of the respective Houses, and by the secretary of the Senate and the Clerk of the House of Representatives.' There are differences of opinion among the courts as to what constitutes the `final passage' of a bill, within the meaning of constitutional provisions relating to the vote on the final passage of bills being taken by yeas and nays and entered upon the journals of the Legislature. Cases have been cited to us holding that the `final passage' meant is the vote in each House which adopts the bill as it is afterwards enrolled and presented to the Governor for his signature. The provision which we have quoted from our Constitution speaks of the first and second reading and final passage of the bill, and it seems to us from the connection in which they are used that the words `final passage' in our Constitution can legitimately refer to nothing else than the vote in each House which adopts the bill after it has been read again for the purpose of being put upon its passage. No doubt after passing one House it may be very materially amended in the other and there passed as amended. The Constitution expressly recognizes this fact and authorizes it to be done, but it does not require such bill as amended to be read three times in the House originating the bill before *Page 674 
concurring in the amendments proposed by the other (State, exrel. Turner, v. Hocker, 36 Fla. 358, 18 South. Rep. 767), nor does it require the vote on the adoption of the amendments to be taken by yeas and nays and entered on the journal. The clause quoted was framed in view of parliamentary practice as is evident from the use of terms first and second readings and final passage, and its object was to regulate the number of readings to which the bill should be subjected in each House and to require the vote to be taken by yeas and nays and entered upon the journals upon the passage of the bill after such readings. Such has been the legislative construction of the provision in question for many years, and we are satisfied that construction is correct." See also State v. Crews, 130 Ark. 282, 197 S.W. 4, Ann. Cas. 1918D, 460 L.R.A. 1918 A. 567; 59 C.J. 570; 25 R.C.L. 882; 54 Ala. 599.
The legislative Journals show that Senate Bill No. 724 was introduced in the Senate and after being amended in the Senate was duly passed by a yea and nay vote of the Senate; that the same bill with proposed amendments thereto duly made by the House, was passed by a yea and nay vote by the House; that the Senate concurred in some of the amendments proposed by the House and refused to concur in other amendments proposed by the House; that a conference committee composed of duly appointed members of each House considered the bill with proposed amendments, and their report on Senate Bill No. 724 was adopted by each House as were also germane amendments to Senate Bill No. 724 stated in the conference report. It is contended that under the Constitution the bill as reported by the conference committee with proposed amendments, should have been adopted by a yea and nay vote in each House duly entered on the Journals to make the bill validly *Page 675 
enacted. The action taken on the conference report was not a final passage of Senate Bill No. 724. The final passage of the bill was on third reading in each House several days before the reference to the conference committee. The Constitution requires the yea and nay vote to be taken and entered on the Journals "on the final passage of every bill," not on the adoption of amendments proposed by a conference committee of the Senate and House.
Under Section 12 of Article III of the Constitution "the yeas and nays of the members of the House on any question shall at the desire of any five members present, be entered on the journal."
Section 6, Article III, of the Constitution provides that "Each House shall * * * determine the rules of its proceedings," and the proceedings taken by each House in adopting amendments to Senate Bill No. 724 as reported by the conference committee, do not violate the provisions of Section 17, Article III, of the Constitution, which provides that "The vote on the final passage of every bill * * * shall be taken by yeas and nays, to be entered on the Journal of each House." The adoption of such amendments not being "the final passage of" the bill. State, exrel. Dillon, supra; 262 S.W. 873.
The command of Section 12, Article III, of the Constitution, that "Each House shall keep a Journal of its own proceedings" does not require a Journal entry to be made of every action taken on proposed amendments to bills pending in the Legislature. See West v. State, 50 Fla. 154, 39 So. 2d 412.
If under the Dillon case after a bill has been duly passed by the Senate it may be passed in the House with proposed amendments thereto, and the amendments proposed by the House can be concurred in by the Senate without a yea and *Page 676 
nay vote, the same rule should apply in each House where amendments to the Senate Bill are presented by a duly appointed conference committee and such amendments are adopted by each House.
Senate Bill No. 724 having been duly passed by the Senate by a recorded yea and nay vote and also duly passed by the House with proposed amendments, by a recorded yea and nay vote, some of which House amendments are concurred in by the Senate, and amendments germane to the Senate Bill proposed by the conference committee having been adopted by both Houses, the bill with the amendments so concurred in or adopted was duly enacted. See 59 C.J. 570; Johnson v. City of Great Falls, 38 Mont. 369, 99 P. 1059; 16 Ann. Cas. 974, and note. See Junkins v. Entzminger,102 Fla. 167, 135 So. 2d 785; Callison v. Brake, 129 Fed. 196.
TERRELL, BUFORD and DAVIS, J.J., concur.